Citation Nr: 0527712	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  98-13 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claim for 
service connection for a neck condition.  The veteran 
appealed, and in December 1999, November 2000, and June 2002, 
the Board remanded the claim for additional development.  In 
October 2002, the Board denied the claim.  

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In March 2005, the Court vacated 
and remanded the Board's October 2002 decision.  

The Board notes that in its Order, dated in March 2005, the 
Court stated that it had determined that the veteran had 
abandoned the issue of entitlement to service connection for 
a right shoulder disability.  Accordingly, the only issue 
properly before the Board at this time is the issue 
concerning the cervical spine.


REMAND

In a letter, dated in September 2005, the veteran's 
representative stated that the veteran desired a hearing at 
the RO, "before the regional office to present testimony in 
support of his claim."  Due process of law requires that he 
be given the opportunity to participate in a hearing.

The Board notes that an October 2003 report from a physician 
at Neurological Surgery indicates that earlier that month, 
the veteran sustained a head injury, and that he was seeking 
treatment for neck symptoms.  The report indicates that a 
copy was forwarded to the Office of Workers' Compensation.  
On remand, the veteran should be requested to indicate 
whether he received workers' compensation for his October 
2003 head injury, or any other injury, and, if so, to 
identify the agency from which he is receiving such benefits, 
and the date of the determination.  The RO should attempt to 
obtain these records from the identified agency.  See 
generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, the Board notes that in September 2005, the 
veteran's representative submitted additional medical 
evidence.  However, a waiver of RO review has not been 
received in conjunction with any of this evidence.  
Accordingly, on remand, the RO must consider the claim in 
light of the evidence received subsequent to the Board's 
October 2002 decision.  See generally See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003) (the Board may not consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following action:

1.  The RO should contact the veteran and 
request that he state whether he ever 
received workers' compensation, and, if 
so, to identify the agency from which he 
received such benefits, and the date of 
the determination.  

2.  The RO should attempt to obtain any 
identified workers' compensation 
decision, and the supporting medical 
records, pertinent to the appellant's 
claim.

3.  The RO should schedule the veteran 
for a hearing before a Hearing Officer at 
the RO.  

4.  Thereafter, the RO should 
readjudicate the issue on appeal, to 
include a review of all evidence received 
in September 2005, and thereafter.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


